Case 1:21-cv-05622-NLH-AMD Document 1-1 Filed 03/17/21 Page 1 of 10 PageID: 7




                     Exhibit A
Case 1:21-cv-05622-NLH-AMD Document 1-1 Filed 03/17/21 Page 2 of 10 PageID: 8
          GL44-4tIQ141.41: ll~t.10=1:11:4651
                                           . AM Pg 16.f `1 9 TM*ias 1Da LO'll~{}~:13.12907




   COSTELLO & MAINS,:LLC
   By: K.evin M. Costello
   Attorney I.D: No. 024411991
   18000 Horizon Way, Suite 800
   Mount Laurel, NJ 08054
   (856)727-9700
   Attorneys for Plaintiff


    CHELSEA IvtURPHY,                                   : SUPERIOR COURT OF NEW JERSEY
                                                        : GLOUCESTER COUNTY - LA1TV DIV.
                             Plaintiff,                 .
                                                        .      CIVIL ACTION
    vs.

    A1VIAZON FULFILLMENT SERVICES      : DOCKET N0:
    INC: d/b/a AMAZON FULFILLNIENT
    CENTER TEB3; and JOHN DOES 1-5 AND :
    6-10,

                             Defendarits.               : COPViPLAINT AND :IL1RY DLNTAN,D


            Plaintiff, Chelsea Murphy, residing in Chester County, Pennsylvania; by way of

   Complaint against the defeiidants, says:

                                            Preliminar~~St~tement.

            Plaintiff brings suit under the New Jersey: Law Against Discrimination ("LAD") alleging

   sexual harassriient.

                                            Identification of Parties

            1.     Plaintiff Chels.ea Murphy ("Plaintiff) is, at atI relevant times herein, a fernale

   resid.ent of the State ofNew Jersey and an ernployee ofthe Defendant.

            2.     Defendant Amazon Fulfillment Services Inc. d/b/a Amazon
                                                                     .     Ful5llment Center

   TEB3 ("Defendant") is, a:corporation:with its reg:istered agent:at 100 Princeton South:Corporate

   Center, Ewing, New Jersey 08628 and conducting business at 2651 Oldmans Creek Road, Logan

   Towiiship, Gloucester County, New Jersey, 08085.


                                                       1
Case 1:21-cv-05622-NLH-AMD Document 1-1 Filed 03/17/21 Page 3 of 10 PageID: 9
         CL;O-L-00at41-21 02J1U12021 11A6:51 A.M Pg 2 of 11 :Tkana iD: LCV202131;290?




           3.      Defendants John Does 1-5 and 6-10, currently unidentified,.are individuals andlor

   entities who, on the basis of their direct acts or on the basis of respondeat superxor, are

   answerable to the plaintiff for the acts set forth fiereiti.

                                            .;Ggngral Ail~afions:

           4.      Plaintiff was hired by Deferidant on:or about August 10, 2019 as a Packer:

           5.      In or around February 2020, Plaintiff tivas sexually harassed by a male employee

   of Defendant, Anthony: Carei, as follot?vs:

                   A.      Carei regularly called Plaintiffnames such as "°boo" aind "beautiful"

   despite having no romantic relationship with Plaintiff and despite knowing Plaintiff's husband,

   then a fellow employee of Defendapt;

                   b.      Carei sent Plaintiff several messages telling Plaintiff that he could replace

   Plaintiffs husband and that Carei loved:Plaintiff;

                   e.      Carei began waiting for Plaintiff after work in an attempt to walk her to

   her' car, forciiig Plaintiff to ask a friend to walk her to her car as a proteetive ineasure;

                   d.      Carei began to ask Plaintiff:to meet him:after work:and have sex with him

   in his car.

           6.      Plaintiff reported this harassment to her Process Assistant, Amanda:'Turner, who

   told Plaintiffthat Carei was doing the same thing to'her and that Plainti₹lE'needed proof to report

   the harassment to Human Resources.

           7.      Upon information and belief, Carei was sexually harassing at least fve other

   female employees besides Plaintiff.

           8.      In or around August 2020, Carei approached.. Plaintiff and stated, "T'm coming for

   your ass":and "I'm going to get that ass."
Case 1:21-cv-05622-NLH-AMD Document 1-1 Filed 03/17/21 Page 4 of 10 PageID: 10
          Ck:O-1.»Ot1Q1:4't41 02
                               - /10/2.021 11:466:51 AM Pg 3 of 11: Trans ICl: LOV.2021:31 2007




            9.       Plaiiitift's liusband confronted Carei about his harassment of Plaintiff.

            10.      On or about August 1 l, 2020, Plaintiffreported Carei's harassment to

    Defendant's Human Resources Department.

            11.      On that same ..ate, or shortly thereafter, Carei reported:Plaintiff's husband to

   Defendant's Hurnan Resource.s Department for confronting Carei about his harassmettt of

    Piaintiff.

            12.      Defendant itnmediately suspended Plaintif€'s husband upon Carei's report for two

   days; initially, and terzninated Plaintiffls husband rather than:reiurning him to work.

            13.      Defendant €ailed to take any imrnediate or even prompt action regarding

   Plaintiff's report of Carei's sexual fiarassment.

            14.      Carei's: sexual harassment of Plaintiff continued unabated following Plaiiitiff':s

   report of same to Defeiidant's Humaii Resources Departmerit.

            15.      Plaintiff reporred this further harassment to Site Lead Nick Twineman.

            16.      Plaintiff further askefl Tvvineinan why her husband had been fired and requested a

   copy of Defendant's harassment policy.

            17.      Twineman merely responded to Plaiaitiff that:"the issue had been handled" and

   that Carei would not be working near her anymore:

            1.    Contrary to Tvvineman's statement, Carei continued to work near Plaintiff as well

   as continued to sexually harass her.

            19.   On or about Septeinber l, 2020; Carei told Plaintiff, "Now T can stare at that ass

   uninterrupted:'
Case 1:21-cv-05622-NLH-AMD Document 1-1 Filed 03/17/21 Page 5 of 10 PageID: 11
          GLCl-L-000141-21 Q2~1 f~l202'1 11;46:5f AM Pg 4 tif 11 Traiis I D: L:CV2021:312907




           20.     Plaintiff again reported Carei's continuing harassment to Defendant's Human

    Resources Department and stated her intention to get a restraining order against Carei because

    Defendant had failed do anything despite her numerous reports of the harassment.

           ,21.    Only then did :Plaintiff receive:any response: frorn Human: Resourees regarding:

    this continuing harassrnent,, when she was called into a meeting with the Head of Human

    Resources (name:unknown), who told Plaintiff they would'begin to: investigate her harassment

    complaiiit on the following Mon.day, arid asked Plaintiif what Defendant could do for her in the

   iiimeantime.

           22.     Plaintiff:responded that she was not comfortable iuorking:near Carei.

           23.     Defendant's Head of Heiman Resources offered to move Plaintiffs work ar~a.

           24.     Plaintiffrequested that Defendant move Carei instead, and the Head:of Human

    Resources agreed, telling Plaintiff that she couid take her break,: and that Carei vvould be gone

   when she retu.rned to her work area.

           25.     Despite this statement, Carei was still in the same work area when PlaintiflF

   returned from her break, and within fifteen minutes of Plaintiff returning from break, Carei

   moved even closer to Plaintiff.

           26.     Plaintiffcontacted Human Resources yet again, reeeived no response,:and Carei

   remained in the same work area and eontinued his unabated:sexual harassment of:Plaintiff.

           27.     In:late September 2020, Carei was terminated:

           28.     On the day of Carei's terinination, Plaintiff discovered tltat her tire suddenly had a

   crack in it: and was :flat when she went to her car in: Defendant's parking lot.

           29.     Plaintiff reported her flat tire to Human Resources, and asked why it had taken

   thern over six weeks to address her sexual harassment complaints when they had imrr~ediately
Case 1:21-cv-05622-NLH-AMD Document 1-1 Filed 03/17/21 Page 6 of 10 PageID: 12
          GLO-L-0001A`t-21 02l10I~0.21 11:40:61 iitM Pg 5 4t 11 Trans ED: LCV2021312907




    susperided and then tertniriated her husband when Carei had reported: him for confronting Carei

    about harassing Plaintiff.

           30.     Defendant's Head of Human Resources told Plaintiff that the person who

    originally had been handling Plaintiff's harassment complaints had yuit:

           31.     Plaintiff again asked why it had taken so long for them to address her complaints,

    as compared with Carei's cornplaint about:her husband, and the Head of Human Resources

    respoiided, "Well, we did our job, and that's that."

           32.     The aforementioiied harassineiit was sexual on its face and was because of

    plaintiffs gender.

           33.     The harassifiiezit was severe and(or pervasive.

           34.     The harassment was such that a reasonable woman in the same or sirnilar

   circumstances would have found the work eriviroriinent to have becoine hostile and7or

   intimidating andlor abusive.

           35.     T'he work environment did so alter for plaintiff.

           36.     Defenda.nt is responsible for the harassment because it failed to reasonably

   promufgate andlor enforce a policy prohibiting the same.

           37.     Defendant is also liable for
                                            _. tlie harassment because it knew or should have known
   about the harassriient and failed to take proinpt and effective remedial measures to stop it.

           38.     Defendaiit treated Plaintiff less favorably than those:outside of her proteeted class

   (female) when it acted immediately to address Carei's (male) report to Huinan Resources, but

   failed to address Plaintiff's s.exual harassment cotnplaints regarding Carei for over:six weeks.




                                                     5:
Case 1:21-cv-05622-NLH-AMD Document 1-1 Filed 03/17/21 Page 7 of 10 PageID: 13

          GLO-l.-000141-21 0211Of2021 1'1:46.b1 AM Pg G of 11 Traris Ib: LCV202-1812907




           39.      In addition or in the alternative, Defend.ant retaliated against PlaintiiT for engaging

    in LAD=prote,cted activity (her sexual harassment complaints) when_ it failed to promptly address

    her complaints.

           40.      Ais a result of Defendant's actions and/dr omissions descr:ibed above, Plaintiffhas

    been forced to suffer economic and. non-economic harm, including emotional distress.

           41.      To the exterit there is any "mixed motive," Plaintiff need only show that a

    deterininative or motivating factor in:Defendant's: aetions and/or omissions described above were

    because of her riierribership in one or rnore of the protected groups set forth above.

           '42.    Because Defendant's actions and/or omissions described above were undertaken

   by mernbers of upper rnanagement and/or irieinbers of upper manageinent vw.ere willfully

    indifferent to the same, and because actions were especiaily egregious, punitive dannages are

   warranted.

                                                 Ct,IUNT I

                                   Sexual Harassment.Under..the 'LAII

           43.     Plaintiff hereby repeats and realleges paragraplis 1 through 42, as tliough fully set

   forth herein.

           44.     Tlie conduct set forth above constitutes sexual harassment for whieh Defendant is

   liable to Plaintiff.

           WHEItEFORE, Plaintiff demands judgment against the defendants jointly, severally:and

   in the alternative, together with compensatory damages, including emotional distress and

   personal hardship, punitive damages, interest, cost of suit, attorneys' fees; enhanced attorneys'

   fees, equitable back pay, equitable front pay, equitable reinstatement, and any other relief the

   Court deems equitable and just.
Case 1:21-cv-05622-NLH-AMD Document 1-1 Filed 03/17/21 Page 8 of 10 PageID: 14
                         ...             .. .. .. ..   ... ..
        GLC7-L-000141-21 C72110t2029 11:46:61 MM Pg 7 afi 11 TransIa: LCV20213129a7




                                                     COUNTTI

                                      Sex Discrimination.Tnder _the LAD.:

            45.      Plaintiff hereby repeats and realleges paragraphs '1 through 44, as though fully set

    forth herein.

            46.      The disparate treatment set forth above constitutes sex discriniination for which

    Defeddant is liable to Plaintiff.

            WHEREFORE, Plaintiff respectfully requests that judgment be entered: against the

    defendants joiritly;: severally arid in the alternative,'togetlier vtiwith coiriperasator,y dai'nages

    including emotional distress and personal hardshhip, punitive damages, interest, cost of suit,

    attorneys' fees, enhanced attorneys' fees, equitable back pay; and any other relief the Court

    deems equitable and just.

                                                    C+DiTNT IIi

                                          ltetaiiatioh Under.the LAD

            47.     Plaintiff hereby repeats and realleges paragraphs 1 througli 46, as though fully set

    forth herein.

            4$.     Plairitiff engaged in protected activity under the LAD iti that she complained

    about sexual harassment.

            49.     Subsequent to engaging in this:protected activity, Plaintiff was subjected to

    adverse employment actions including, but not lirnited to, disparate treatment in Defendant's

    handling of Plaintiffs harassment complaints.

            WHEREF(3RE, Plaintiff demands judgment against the defendants jointly, severally and

    in the alternative, togetlier with compensatory damages, includir►g emotional distress and

   personal hardship,, punitive dainages, interest„ cost of suit„attomeys' fees;:enhanced:attorneys'
Case 1:21-cv-05622-NLH-AMD Document 1-1 Filed 03/17/21 Page 9 of 10 PageID: 15
          Gtt?-L=000~41-~1 ~~11~2021
                               1     '1~1:45:b1 AM Pg 8 of 11 `frans I.D: LGV202i312907




    fees, ecjuitaTile back pay, equitable frcint pay, equitable reinstatement, and any other relief the

    Court deems equitable and just.

                                                  FANKH ~+1

                                        Rettuest for Es~uitable Relief
            50.     Plaintiffhereby repeats and realieges paragraplis 1 through 449 as though fully set

    forth herein.


            51.     Plaintiff requests the following equiitable remedies and relief in this matter.


            52.     Plaintiff requests a declaration by :this Court tihat the practices coritested herein

    violate New 3ersey law as set forth herein.


            53.     Plaiiitiff requests that this Court order the defendants to cease arid desist all

    conduct inconsistent with the claims made herein goiiig: forward, both: as to the specifc plaintiff

    and as to a11 other individuals similarly situate.d.


            54.     To the extent that plaintiff was separated frorii empioyment and to the extent that

    the separation is contested herein, plaintiff requests .equitable reinstatement; with equitable back

    pay and front pay.


           55.      Plaintiff r:equests, that in the event that equitable reinstatement and/or equitable

    back pay aMd, equitable front pay is ordered to the plaintiff, that all lost wages, benefits, fringe

    benefits and ot`her remuneratioit is also equitably restored to the plairitiff.

           56.      Plaintiff requests that the Court equitably order the defendants: to pay costs and

   attorneys' fees along with statutory and required: enhancetnents to said attorneys' fees.
Case 1:21-cv-05622-NLH-AMD Document 1-1 Filed 03/17/21 Page 10 of 10 PageID: 16
          .... ..   .. ....
          GLGwL-4t3E}144-i1 0w1:0/tk1 f-14:51 AM P9::9 c;f 11: Trans:ldt: LGV2O2131:290T




            57.      Plaintiff requests that the Courh order the defendants to alter their files so as to

    expunge any reference to which the Court finds violates the statutes implicated herein.


            58.      Plaintiff requests that the Court do such other equity as is. reasonabie, appropriate

    and just.


           WHEREFOR.E, Flaintiff dernands judgment against:the:defendants jointly, severally:and

    in the: alteriiative, together with compensatory dainages, puriitive dariiages, interest, cost of suit,

    attorneys' fees, enhanced attorneys' fees, :equitable baek pay, equitable front pay; equitable

    reinstatement, and any other relief the Court deeins equitable and just.


                                                     COSTELLO & 1V1AINS, I:LC



                                                     By: ,/s/ Keviii M. :Costello: ..
    Dated: February 10, 2021                              KMn K Costella
